DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark C. Comtois (Reg. No. 68,768) on September 7, 2021.

The application has been amended as follows: 

Claims 18-31 are CANCELLED.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art to Yu (CN202808576) and Lakota (US 2012/0304695) constitute the closest references of record.  As noted in the grounds of rejection under 35 U.S.C. 103 over Yu and Lakota as set forth at pages 4-8 of the Official Action dated May 17, 2021, Yu teaches a pressure tank attached to an upper transition member and comprising a means for distributing molten glass along a width wise direction of the pressure tank.  Lakota teaches a transition member for distributing a 
	In the reply dated August 10, 2021, Applicant notes that the claimed invention requires that the upper transition member comprises a transition chamber width and is tapered along a height direction from a lower end to an upper end wherein the lower end has a lower end width and a lower end opening distance and the upper end has an upper end width and an upper end opening distance such that (1) the lower end width is greater than the upper end width, (2) the upper end opening distance is greater than the lower end opening distance, and (3) the transition chamber width is less than the upper end width. At page 12 of the reply, Applicant urges that Neither Yu nor Lakota teach a transition member having a width that is less than an upper end of the upper transition member.  The Examiner is in agreement.  That is, neither reference teaches a tapered transition chamber (i.e. becoming progressively smaller towards one end or diminishing gradually) in such manner that the lower end width is greater than the upper end width and such that transition chamber width is less than the upper end width (i.e. that the transition chamber is tapered in both the width and length directions).  Regarding this matter, Lakota teaches a tapered transition member such that the lower end width is greater than an upper end width (see figure 6a).  However, with reference to figure 6B, Lakota does not teach that the transition member is tapered such that the upper end opening distance is greater than the lower end opening distance and such that the transition chamber width is less than the upper end width.  In this case, figure 6B does not depict a tapered structure along the width direction of the transition member.	
	In view of the foregoing, it is the Examiners assessment that none of the prior art of record, viewed either alone or in combination, teaches or fairly suggests the glass forming apparatus meeting every recited limitation of independent claim 1.  Claims 2-17 are allowed by virtue of their dependence upon an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.